18-2274
    Buhannic v. TradingScreen


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 11th day of October, two thousand nineteen.

    PRESENT:
                JOHN M. WALKER, JR.,
                SUSAN L. CARNEY,
                      Circuit Judges,
                JOHN G. KOELTL,
                      District Judge.*
    _____________________________________

    Philippe Buhannic,

                                Petitioner-Appellant,

                      v.                                                       18-2274

    TradingScreen, Inc., Joseph Ahearn,

                      Respondents-Appellees.**
    _____________________________________

    FOR PETITIONER-APPELLANT:                           Philippe Buhannic, pro se, Verbier,
                                                        Switzerland

    FOR RESPONDENTS-APPELLEES:                          Laurie E. Foster, Peter C. Neger, and John
                                                        Michael Vassos, Morgan, Lewis & Bockius
                                                        LLP, New York, NY


    * Judge John G. Koeltl, of the United States District Court for the Southern District of New
    York, sitting by designation.
    ** The Clerk of Court is directed to amend the caption as above.
       Appeal from a judgment of the United States District Court for the Southern District of New

York (Ramos, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the July 30, 2018 judgment of the district court is AFFIRMED.

       In 2016, Philippe Buhannic and Patrick Buhannic, brothers appearing through counsel,

initiated an arbitration in New York to enforce three amendments (the “Amendments”) to the

Founders’ Agreement of TradingScreen, Inc., a company that they helped to create. In July 2017,

the arbitration panel issued an award invalidating the Amendments (the “Award”). In October 2017,

the brothers petitioned the United States District Court for the Southern District of New York for

an order vacating the Award. As grounds for their petition, they invoked standards set for vacatur

by section 10(a) of the Federal Arbitration Act (“the Act”), 9 U.S.C. § 10(a), and alleged that, under

these standards, the Award was invalid because the arbitrators were corrupt and partial, wrongly

refused to hear evidence, and exceeded the proper scope of their powers. The District Court denied

the petition to vacate and confirmed the Award, concluding that the brothers’ challenges were

meritless.

       Philippe Buhannic, now proceeding pro se and without his brother, appeals the District

Court’s decision. On appeal, he primarily renews the four arguments that he and his brother

presented to the District Court, each corresponding to a subparagraph of section 10(a). He also

presents new allegations, described below. We assume the parties’ familiarity with the underlying

facts, the procedural history of the case, and the issues on appeal, to which we refer only as needed

to explain our decision to affirm.



                                                  2
       We review a district court’s decision to confirm an arbitration award “de novo on questions

of law and for clear error on findings of fact.” Nat’l Football League Mgmt. Council v. Nat’l

Football League Players Ass’n, 820 F.3d 527, 536 (2d Cir. 2016). Applying this standard, we affirm

the District Court’s resolution of the four section 10(a) challenges, substantially for the reasons

stated by the District Court in its sound opinion and order.

       As mentioned, in his appellate brief Buhannic makes new arguments for invalidating the

Award, asserting that the arbitration panel had improper connections with counsel for Respondents-

Appellees in this matter and counsel for Respondents-Appellees in another matter. Buhannic also

includes in his papers, and asks that we consider, new documentary exhibits that he did not present

to the District Court.

       Courts generally will not consider an argument raised for the first time on appeal unless

injustice would result. See, e.g., Singleton v. Wulff, 428 U.S. 106, 120-21 (1976). Similarly, we

“will not consider new evidence [presented for the first time on appeal] absent extraordinary

circumstances.” Munn v. Hotchkiss Sch., 795 F.3d 324, 330 (2d Cir. 2015) (internal quotation marks

omitted). We conclude that these principles apply with full force here: Buhannic demonstrates no

obvious injustice or extraordinary circumstance that justifies consideration of the new allegations

and evidence for the first time on appeal. We therefore decline to consider these matters.

       We have reviewed Buhannic’s remaining arguments and conclude that they are without

merit. For the foregoing reasons, the judgment of the District Court is AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                  3